Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Withdrawn Rejections
The rejection over Yanaihara, Soskic and Hernandez-Martin as evidenced by Jurchenko is hereby withdrawn.
 	The rejection over Yanaihara, Soskic, and Hernandez-Martin as evidenced by Jurchenko et al. and further in view of Duffy is hereby withdrawn.
Election/Restrictions
Applicant previously elected with traverse of Group II (claims 9-12) in the reply filed on 06/10/2019 is acknowledged. For species election, Applicant has also elected: 

    PNG
    media_image1.png
    236
    512
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New Matter rejection.
The amendment to claim 9 recites “wherein the assay is performed without use of a vitamin D release agent”. On page 13 of Remarks dated 09/26/2022, Applicant has stated that the amendments to claim 9 introduce no new matter but has not provided which passages or where it could be found in the instant disclosure. Examiner was not able to find support for the assay is performed without use of a vitamin D release agent. MPEP 2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure is rejected under new matter. In this case, the specification does not disclose vitamin D release agents.
For the reasons above, the specification fails to provide direction or blaze marks to the negative recitation of without use of a vitamin D release agent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soskic et al. (WO2015/018757A1, published 02/12/2015, of record) in view of Calbiotech (25(OH) Vitamin D ELISA, published 07-07-2014, of record), as evidenced by Jurchenko et al. (Biophysical Journal, volume 106, April 2014, pgs. 1436-1446, of record).
With regard to claim 9, Soskic et al. teach novel vitamin D compounds bonded to a marker group via a linker (abstract). Soskic et al. teach in Fig. 2 a characterization of the competitive displacement of defined 25OHD3 (25-hydroxy vitamin D3) concentrations by a biotin-25OHD3 tracer reagent (see pg. 17, para. 2; and pg. 19, Examples 3-4). For the ELISA detection of the specific 25OHD competition, serial dilutions of 25OHD3 are in the presence of 7.5 ng/ml of biotin-25OHD tracer reagent and applied to microtiter plate wells coated with an anti-25OHD antibody. The binding of the tracer on the basis of the competing 25OHD concentration was determined with peroxidase-labelled streptavidin and TMB colour reaction by measuring the OD 450 nm (pg. 17, para. 2). Soskic et al. teach in Example 5 that each case mixed with 25OHD-biotin tracer and vitamin D release reagent, transferred to the 25OHD antibody-coated wells and washed after being incubated for 30 minutes. The antibody-bound biotin-25OHD tracer was detected with peroxidase(HRP)-labelled streptavidin and a TMB colour reaction (see pg. 20, Example 5), which would read on steps a—c of detecting the presence of bound SA-HRP conjugated to the compound of Formula I, and the amount is inversely proportional to the amount of the vitamin D (i.e., 25OHD). For step (e), Soskic et al. teach contacting a vitamin D-containing sample with a tracer and quantitatively determining the tracer under conditions in which the detected quantity of tracer allows a conclusion to be drawn as to the overall concentration of vitamin D in the sample and the Vitamin D may be present in free form (see bottom of pg. 13 – pg. 14, paras. 1-3). The evidentiary teachings of Jurchenko et al. indicate that streptavidin-biotin binding affinity is noncovalent (see abstract), therefore the effect of a streptavidin bound to Formula I (i.e., biotin-25OHD) of Soskic et al. is a non-covalent interaction.
Fig. 1 depicts in the final product of 25-OH vitamin D3 linking to biotin by PEG12 (see below). 

    PNG
    media_image2.png
    348
    820
    media_image2.png
    Greyscale

Fig. 1 reads on the instant Formula I wherein m is 4, CH2-CH2-O (oxyethylene) is 12, A ((CH2)2C(O)NR2(CH2)0 wherein R2 =H) is (CH2)2CONH, and R1 is 25-OH vitamin D3.
Soskic et al. teach in an embodiment the step of contacting a vitamin D-containing sample with the tracer and the vitamin D may be present in free form. In another embodiment, the vitamin D is present in bound form, and step (a) further comprises releasing the bound vitamin D (see bottom of pg. 13 – pg. 14, paras. 1-3).
Even though Soskic et al. discloses contacting a vitamin D-containing sample with the tracer and the vitamin D may be present in free form, Soskic et al. do not explicitly teach the assay is performed without use of vitamin D release agent and step (d) of removing the solution obtained in step (c) containing unbound SA-HRP conjugated to the compound of Formula I and detecting the presence only of bound SA-HRP conjugate.
Calbiotech teaches vitamin D is a steroid hormone involved in the active intestinal absorption of calcium and in the regulation of its homeostasis (see Summary and Explanation). Calbiotech teaches in the liver, vitamin D is hydroxylated at it carbon 25 to form 25-OH vitamin D and this metabolite is the predominant circulating form of Vitamin D and is considered to be an accurate indicator of the general vitamin D status of an individual and vitamin D deficiency has been linked to many diseases (see Summary and Explanation). Calbiotech teaches the principle of the test is a solid phase ELISA, based on the principal of competitive binding (see pg. 1, right col., para. 3; and pg. 2, Procedure, wash # 1 and wash #2). Calbiotech teaches anti-Vitamin D antibody coated wells are incubated with Vitamin D standards, controls, samples, and Vitamin D-Biotin conjugated at room temperature for 90 minutes (see pg. 1, right col., para. 3; and pg. 2, Procedure, wash # 1 and wash #2). Calbiotech teaches that during the incubation, a fixed amount of biotin-labeled vitamin D competes with the endogenous Vitamin D in the sample, standard, or quality control serum for a fixed number of binding sites on the anti-Vitamin D antibody and following a wash step, bound Vitamin D-Biotin is detected with streptavidin-HRP (SA-HRP). (see pg. 1, middle of para. 3). Calbiotech teaches unbound SA-HRP conjugate is then removed and the wells are washed and next, a solution of TMB reagent is added and incubated at room temperature for 30 minutes, resulting in the development of blue color. (see pg. 1, middle of para. 3). Calbiotech teaches when the color development is stopped with the addition of stop solution, and the absorbance is measured spectrophotometrically at 450 nm and the color intensity will be inversely proportional to the amount of 25-OH Vitamin D in the sample (see pg. 1, bottom of para. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have measured the free forms of 25OH vitamin D in the competitive assay as taught by Soskic et al. with the additional washing step of removing unbound SA-HRP conjugate of Calbiotech because Calbiotech teaches using competitive binding assay to measure 25-OH vitamin D metabolite in the sample, which is the predominant circulating form of vitamin D and is considered to be an accurate indicator of the general vitamin D status of an individual. Therefore, it would have been obvious to the ordinary artisan to have simply measured the free forms of 25OH vitamin D in the competitive assay steps of Soskic et al. because 25-OH vitamin D metabolite (i.e., free form) occurs in the sample and considered an accurate indicator for vitamin D status, as taught by Calbiotech.  
Furthermore, it would have been obvious to have incorporated additional washing steps in the competitive binding assay of Soskic et al. because Soskic et al. recognizes that washing is performed in the assay before the steps of measuring and detecting. Likewise, Calbiotech teaches washing unbound SA-HRP conjugate prior to the step of detecting bound Vitamin D-biotin and streptavidin-HRP. The ordinarily skilled artisan would have applied the additional washing step in removing unbound SA-HRP prior to measuring and detecting the antibody-bound biotin tracer of Soskic et al. because Calbiotech and Soskic et al. both recognize that washing steps are routine in competitive ELISA binding assay. 
In addition, the ordinary artisan would have been motivated to employ the competitive assay of Soskic et al. and subsequently wash unbound SA-HRP after incubating SA-HRP conjugate to biotin-vitamin D as taught by Calbiotech et al. because it would have been desirable to remove unwanted background noises in the assay and the intended purpose of Soskic et al. is to solely measure the effect of the bound vitamin D-biotin to the protein or antibody. 
The ordinary artisan would have a reasonable expectation of success in measuring free forms of 25OH vitamin D in sample while washing after incubation steps because it has been well understood by Calbiotech to analyze vitamin D status by measuring 25OH vitamin D metabolites (free forms) in samples through vitamin D-Biotin conjugate.  
With regard to claim 10, Fig. 1 depicts in the final product of 25-OH vitamin D3 linking to biotin by PEG12 (see below). 

    PNG
    media_image2.png
    348
    820
    media_image2.png
    Greyscale

	With regard to claim 11, Soskic et al. teach binding of the tracer on the basis of the competing 25OHD concentration was determined with peroxidase-labelled streptavidin and TMB colour reaction by measuring the OD 450 nm (p. 17, para. 2). Soskic et al. teach 50 mM phosphoric acid is the stop solution (p. 20, para. 1). It is noted that the presence of peroxidase with TMB substrate the color development is blue (see above in Calbiotech). Soskic et al. teach in Fig. 3 a standard curve.
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive over the 103 rejection of Soskic et al. and Calbiotech. The rejection above has been modified to address the amendments.
Applicant argues on pages 29-30 of the Remarks that there is no basis to combine the references because the particular biotin-vitamin D conjugates disclosed in Sockic et al., particularly in the Examples, are not used in the assay as disclosed in Calbiotech (2014). Applicant argues that there is no basis for one of ordinary skill in the art to conclude that the substitution of the biotin-vitamin D conjugate of Soskic et al. (‘757) that includes a linker/spacer (moiety W in Formula I of Soskic et al.) for the biotin-vitamin D conjugate of Calbiotech would be suitable. Applicant further argues pg. 29, para. 2 that the critical point here is not the presence or absence of any washing step in the assay, but the presence or absence of the linker in the biotin-vitamin D conjugate. Applicant argues pg. 29, para. 3 that because the conjugates of the two references are different, this would in fact require a substitution of the conjugate of Calbiotech (2014) for the conjugate of Soskic et al. to achieve the claimed invention. Applicant argues pg. 30, paras. 2-3 that it is well known that differences in the structure of the conjugate, particularly differences in the spacer, will alter the interactions between the biotin-vitamin D conjugate and the strength of such interactions will affect the requirements for and the details of the washing step. Applicant argues bottom of pg. 30 – pg. 31, para 1 that although it is true that this step does involve a washing step, one cannot merely take the washing step from Calbiotech which is a step in an assay process that does not use a conjugate including a linker between the biotin moiety and the vitamin D moiety and then apply it to the process of Soskic et al. which does use a conjugate including such a linker. Moreover, there are details that must be considered with respect to the identity of the wash solution, including its pH, its ionic strength, and the identity of electrolytes or non-electrolyte components used in the wash solution. 
Applicant argues bottom of pg. 32 that the claimed subject to this rejection do not employ the vitamin D release agent of Soskic et al. In addition, Soskic et al. does not disclose or suggest that a sample containing bound vitamin D could be assayed without use of a vitamin D release agent. Applicant further argues on pgs. 33-34 that the evidentiary basis for modifying the reference to produce the claimed invention must be found in either the prior art or in other knowledge possessed by one of ordinary skill in the art. 
The arguments are not found persuasive for the following reasons. Applicant’s arguments have been considered but are not persuasive because the grounds of rejection do not suggest a linker substitution between Soskic et al. and Calbiotech. 
In particular, the rejection is not based on substitution the biotin-vitamin D conjugates between the Soskic et al. and Calbiotech or performing the biotin-vitamin D conjugate of Soskic et al. in the competitive binding assay of Calbiotech because Soskic et al. simply lack an additional washing (i.e., step in (d)) in its competitive binding assay of biotin-vitamin D. 
As stated in the rejection, the person would have added a washing step to remove unbound streptavidin-HRP in the method of Sockic et al. before the detecting step because unbound streptavidin-HRP in the presence of TMB would affect detecting the outcome of bound streptavidin-HRP. The step of washing unbound streptavidin-HRP does not require or necessitate any substitution but rather prevents background noises from unbound streptavidin-HRP (measurable if present). Meanwhile, washing steps used at different stages in competitive binding assay of bitoin-vitamin D are well understood and routine in the art as taught by Sockic et al. and Calbiotech. Therefore, it would have been obvious to add routine or well understood washing step to remove unbound streptavidin-HRP because the purpose of Sockic et al. and Calbiotech in using streptavidin-HRP is to measure bound biotin-vitamin D. The person when looking at Calbiotech for guidance would conclude that the process of Calbiotech is performing with a generic Vitamin D-Biotin conjugate (with or without linkers) and therefore does not have any limitations to exclude linkers. Based from Calbiotech protocol, it does not require that a specific conjugate nor does it disclose any specific restrictions or definition to the vitamin D-biotin conjugate. The person would have added a washing step in Sockic’s competitive binding assay because both references teach competitive binding assay with biotin-vitamin D conjugates. Therefore, it would have been obvious to have removed unbound materials through routine washing for signal detection.
With regard to the claimed subject of not employing the vitamin D release agent, the newly cited pgs. 13-14 of Soskic et al. discloses that in an embodiment the step of contacting a vitamin D-containing sample with the tracer may be present in free form. Further, in another embodiment, the vitamin D is present in bound form, and the step would require further comprises releasing the bound vitamin D (see bottom of pg. 13 – pg. 14, paras. 1-3). Therefore, Soskic et al. has suggested detection of vitamin D in free form (i.e., metabolite), which would not require a releasing agent. It would have been obvious to have simply measured the free forms of 25OH vitamin D in the competitive assay steps because 25-OH vitamin D metabolite (i.e., free form) occurs in the sample and considered an accurate indicator for vitamin D status, as taught by Calbiotech. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaihara et al. (US2002/0028929A1, published 03/07/2002, of record) in view of Mitchell et al. (WO2008/100161A1, published 08/21/2008), as evidenced by Jurchenko et al. (Biophysical Journal, volume 106, April 2014, pgs. 1436-1446, of record). 
Elected Species Rejection.
	Yanaihara et al. teach immunoassay system for estrogens, which utilizes as a labeled compound a biotinylated estradiol derivative of the formula (1) (see abstract and paras. [0008]-[0009]), which reads on estrogen. Yanaihara et al. teach a competitive method with an immobilized antibody for the target estrogen (immobilized anti-estrogen antibody) is prepared (see paras. [0045] and [0107]). Yanaihara et al. further teach in the presence of the labeled compound and a sample containing estrogens are added to the immobilized antibody, causing antigen-antibody reaction (competition), which would read on detecting an amount that is inversely proportional to the amount of the estrogen (see para. [0045]). Subsequently, the labeled compound bound to the immobilized antibody is measured using avidin as a detection reagent (see para. [0045]). Yanaihara et al. also teach streptavidin and HRP [0046]-[0047]. Yanaihara et al. teach in Example 3 immobilized IgG with added biotinylated estradiol derivative and 50 µL of the antiserum (paras. [0091]-0107]). Yanaihara et al. teach Streptavidin-HRP and the wells are washed with the wash solution before adding 100 pL of the TMB substrate (see paras. [0096]-[0114] and paras. [0142]-145]). Yanaihara et al. teach absorbance at 450 nm is measured with a microplate autoreader [0115]. Noted that the presence of peroxidase with TMB substrate the color development is blue (see above). Yanaihara et al. teach estrogen is labeled with biotin via a linker wherein Formula (1) depicts R1 comprises biotin-(CH2)4-CO-NH (see paras. [0008]-[0009]). The evidentiary teachings of Jurchenko et al. indicate that streptavidin-biotin binding affinity is noncovalent (see abstract), which would make the effect of a streptavidin-HRP conjugating to biotin in Yanaihara a noncovalent interaction.
	Biotinylated estradiol has a formula of (see abstract):

    PNG
    media_image3.png
    428
    461
    media_image3.png
    Greyscale

However Yanaihara et al. do not teach in Formula I having (CH2-CH2-O)n, wherein n is 2 to 36 and A term is CH2 or CH2NHCO(CH2)0.
	Mitchell et al. teach immobilized steroid hormone bound to a surface via a linker (see abstract). Mitchell et al. teach (CH2-CH2-O)3 (i.e., PEG3) linked to a cortisol (i.e., steroid, see Scheme 1). Mitchell et al. teach in Scheme 1 that PEG3 is linked to CH2 or CH2NHCO(CH2)0 and steroid. Mitchell et al. teach that a steroid derivative having a PEG unit as a linker has some distinctive advantages such as 1) PEG chain as a linker can make hapten derivative more water-soluble and therefore the hapten derivative can be easily immobilized onto the sensor surface which is convenient in read time for process monitoring and quality control in terms of reproducibility performance of immobilization and use of a PEG chain as a linker can also provide hydrophilic molecule layers to reduce non-specific binding and create more space and a favourable binding medium between the surface and the immuno-complex for better antibody binding (see pg. 4, para. 2). Mitchell et al. teach that immobilization on the sensor surface may be with avidin/biotin complex (see pg. 6, para. 1). Mitchell et al. teach a competitive immunoassay format with primary antibody and horse radish peroxidase (HRP, see pg. 21, para. 1). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biotinylated estradiol as taught by Yanaihara et al. with the PEG chain linker as taught by Mitchell et al. because PEG chain has been well recognized in the art as a spacer to link steroids to surfaces like biotin/avidin complex and PEG chain makes the steroid compound more water-soluble and therefore the steroid compound can be easily performed immobilization, as taught by Mitchell. Further, it would have been obvious to have used CH2 or CH2NHCO(CH2)0 for linking biotin to estradiol because Mitchell et al. teach that PEG chain is functionalized with moieties for covalent attachments. 
	The person of ordinary skill in the art would have been motivated to have replaced the linking group of the biotinylated estradiol as taught by Yanaihara et al. with the functionalized PEG chain linker as taught by Mitchell because it would have been desirable to not only use the PEG chain as a spacer but also to reduce the non-specific binding, as PEG chains provide hydrophilic molecule layers, and create a favourable binding medium for a better antibody binding. 
The person would have a reasonable expectation of success in using the functionalized PEG chain of Mitchell et al. as the spacer for the biotinylated estradiol because it was well understood by Mitchell et al. to use PEG chain to conjugate to steroids in competitive immunoassays. 
	With regard to claim 11, Yanaihara et al. teach Streptavidin-HRP (Calbiochem Co.) and the wells are washed with the wash solution before adding 100 pL of the substrate (i.e., TMB) (paras. [0096]-[0114]). Yanaihara et al. teach absorbance at 450 nm is measured with a microplate autoreader [0115]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanaihara et al. in view of Mitchell et al., as evidenced by Jurchenko et al., as applied to claim 11 above, and further in view of Duffy et al. (US2013/0287777A1, published 10/31/2013, of record).
Yanaihara et al., Mitchell et al., and Jurchenko et al., have been discussed in the above rejection. Yanaihara et al. further teach enzyme reaction stop solution is 2N sulfuric acid [0104]-[0105]. Yanaihara et al. teach 17β-estradiol ELISA standard curve (FIGS. 1-3 and [0117]). Yanaihara et al. teach absorbance at 450 nm is measured with a microplate auto reader [0115]. Noted that the presence of HRP with TMB substrate the color development is blue (see above). However the references do not teach a stop solution of 0.16N sulfuric acid.
Duffy et al. teach streptavidin-HRP was added and incubated for 30 mins with biotin and TMB substrate was added to each well. Reaction was stopped by the addition of 100 µl of 0.2N sulfuric acid and OD450 were measured using envision plate reader (see middle to last section of para. [0208]). 
Even though Yanaihara et al. and Duffy et al. do not explicitly teach using a stop solution at 0.16N sulfuric acid, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum sulfuric acid amount based on peroxidase and TMB concentrations to stop the reaction in ELISA and observe result at 450nm.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since the limitation recited in claim 12 is to stop the blue color development by stopping the HRP activity with TMB and no unexpected results occur from the reaction, and the prior art references teach various concentrations of 2N and 0.2N sulfuric acids would stop the enzyme reaction in the presence of TMB, it would have been obvious to the ordinarily skilled artisan to discover the optimum workable concentration of sulfuric acid for a particular enzyme assay by normal optimization procedures known in ELISA. In particular, Duffy et al. teach a similar normality concentration of 0.2N sulfuric acid to achieve the stop of enzyme reaction with TMB in ELISA and measured at 450 nm.

Response to Arguments
Applicant's arguments have been fully considered. 
The rejection over Yanaihara, Soskic and Hernandez-Martin as evidenced by Jurchenko has been withdrawn in view of the rejection of Yanaihara et al. and Mitchell et al. as evidenced by Jurchenko.
Arguments related to the assays of completely different molecules between Yanaihara, Soskic and Hernandez-Martin are moot as the rejection above does not relate to structural limitations of Soskic and Hernandez-Martin.  
With respect to claim 12, the rejection over Yanaihara, Soskic, and Hernandez-Martin as evidenced by Jurchenko et al. and further in view of Duffy has been withdrawn in view of the rejection of Yanaihara and Mitchell as evidenced by Jurchenko and further in view of Duffy et al. 
Applicant argues on pgs. 58-59 that Duffy do not disclose or suggest performance of assays for vitamin D, thyroxine, estrogen, or testosterone and does not describe any suitable conditions for such assays. Therefore, the failure of the references in combination to teach the reagents used in the assay or the result of the assay precludes the existence of a prima facie case of obviousness. 
The arguments are not found persuasive because Yanaihara and Duffy teach the use of sulfuric acid to stop HRP reaction with TMB to produce a color development and measure at 450 nm. As stated above, Duffy teach a similar normality concentration of 0.2N sulfuric acid to achieve the stop of enzyme reaction with TMB and measured at OD450. Even if Duffy’s method is not for vitamin D, thyroxine, estrogen or testosterone, the use of sulfuric acid at different concentrations to stop HRP reaction with TMB are recognized in the art because ELISA can be performed at various concentrations.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1678          



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678